PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/572,324
Filing Date: 7 Nov 2017
Appellant(s): JARISCH et al.



__________________
Jian Jiang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The Double Patenting rejection over patent number 10,334,980 (starting on page 10 of the 7/9/2021 action) is withdrawn in its entirety in view of the Terminal Disclaimer filed and accepted on 11/24/2021.

(2) Response to Arguments
Appellant’s arguments substantially begin on page 8 of the Brief. Each of Appellant’s arguments is listed below in italics and followed by the examiner’s response.
(Pages 8-10) The cited references alone or in combination fail to render the present claims obvious. For example, contrary to the tank body of the claimed invention, the tank body 4 of Yoakim is integrated into the beverage machine, as shown in FIG. 1 of Yoakim reproduced below. Further in this regard, the tank body 4 of Yoakim is schematically disclosed in the middle of the beverage machine.
While the beverage machine of Yoakim is operated selectively either in state of connection to the mains or in a stand-alone state, the heat means 8 of Yoakim is positioned inside a bottom portion of the tank body 4 and is connected to power sources 50, 61 positioned below the tank body 4 within the beverage machine. While the heating means 8 of Yoakim is positioned at the bottom of the tank body 4, the pump 3 is positioned above the tank body 4, which is surrounded by an insulating material.
Thus, Yoakim discloses an integral tank fully contained (i.e., internal) in the machine. This structure is appropriate for the configuration of Yoakim as the docking for supplying the electric for preheating the water in the tank is at the bottom of the machine itself. The modification proposed by the Examiner - e.g., modifying the integral tank of Yoakim into a mobile liquid tank - would not be beneficial in the machine of Yoakim.
The examiner submits that the tank body (4) of Yoakim is, as Appellant mentioned, shown schematically within the device. The entire configuration as shown in Fig.1 (the only figure) of Yoakim is largely schematic in nature. While the tank body 4 is shown generally within the middle of the device, Yoakim is essentially silent regarding the specific integration of the tank body within the overall device, e.g. its fixity or lack thereof within the device. Daugherty, however, as previously cited by the examiner, teaches providing a tank body (12) which is removable from the housing (8) of a similar device. As also cited, Daugherty explicitly teaches that the removability of the tank body allows for disassembly and servicing of the device by both non-skilled and trained personnel (column 5, lines 4-14). Therefore, contrary to Appellant’s assertion, one of ordinary skill would have recognized that modifying the integral tank of Yoakim into a mobile liquid tank as taught by Daugherty would have been beneficial in the machine of Yoakim for this reason.
(Page 10) In the Office Action, the Examiner asserts that there is no description in Yoakim that requires the tank body to be fixed in place. 18 However, Appellant respectfully submits that there is no teaching in Yoakim that even suggests that the tank body is removable, and that such assertion to the contrary is driven by hindsight of the pending claims.
The purpose of a secondary reference in an obviousness rejection is to modify a primary reference in ways in which the primary reference does not necessarily contemplate, but would have occurred to the skilled artisan at the time in view of both references. As cited above, the motivation to make the proposed modification to Yoakim is found squarely within the prior art (Daugherty) itself and is thus not hindsight reasoning.
(Page 10) Moreover, Appellant notes that Yoakim discloses that the beverage machine "overcomes the disadvantages of the prior art" by proposing a machine that is not heavy and/or bulky while allowing for extraction at high pressure and temperature without necessitating connection to the electrical power mains. Yoakim further states that "[t]he invention is thus based on a special architecture of a machine associated with a special management of electrical resources making it possible to cope with the high temperature and pressure requirements necessary for the extraction of a drink from the said capsules."
In the Office Action, the Examiner alleges that the "special architecture" of Yoakim is in reference to the arrangement of low- and high-voltage sources and heaters and not to the device itself. Appellant respectfully disagrees.
In this regard, the "special architecture" of Yoakim allows for a machine that is not heavy and/or bulky while allowing for extraction at high pressure and temperature without necessitating connection to the electrical power mains. Yoakim discloses that this is made possible due to the electrical power supply unit 61 that supplies electrical current to the pump 3, to an electrical accumulator 50, and to a heating means 8 within the reservoir 4 to compensate for the heat losses after heating up to the reserve temperature range, and that the heating means 8 may be alternatively be powered by the electrical accumulator 50. The skilled artisan would understand that the "special architecture" disclosed in Yoakim includes the positioning of the power sources, heating means, pump, reservoir and other components within the device, i.e., the device itself.
Referring to page 17 of the Action, the examiner maintains that, based on the overall disclosure of Yoakim, the “special architecture” mentioned in paragraph 15 refers specifically to the provision of low-voltage and high-voltage sources and heaters which allows the machine to produce beverages in both a plugged-in and stand-alone configuration. Referring to the background section, Yoakim explains that producing a quality beverage requires adequate temperature and pressure, and requires suitable power to initially heat the water as well as high instantaneous power and a powerful pump to pressurize the water. Thus, the “special architecture” is “associated with a special management of electrical resources making it possible to cope with the high temperature and pressure requirements necessary for the extraction of a drink from the said capsules” (bold added for emphasis). The “special architecture” does not necessarily equate to the entirety of the device shown in Fig. 1. One of ordinary skill would have recognized that merely rearranging some components or rerouting some wires, for example, in the pursuit of a removable tank body (4), would not have substantially influenced the desired functionality of Yoakim, so long as the major components (i.e. the provision of low-voltage and high-voltage sources and heaters, or the “special architecture”), was still present.
(Page 11) Consequently, as set forth in the Declaration, Yoakim contains no suggestion that the tank body 4 can be part of a system having at least one configuration selected from the group consisting of: (i) the mobile liquid tank comprises a lid configured for reversibly covering or closing the tank body, and at least one of the separate electrical connectors protrude from the lid; (ii) the mobile liquid tank further comprises a housing that is configured to releasably attach to the tank body, the housing of the mobile liquid tank comprises the control unit, the mobile power source, and at least one of the external electrical connectors; and (iii) the system further comprises a tank receiving device configured to receive the mobile liquid tank in a removable manner, wherein the tank receiving device comprises the control unit, the mobile power source, and at least one of the external electrical connectors.24
The Examiner concedes that Yoakim is not part of such system and attempts to remedy these deficiencies by citing Daugherty for the alleged disclosure of having a tank body (12) wherein (i) the mobile liquid tank (12) comprises a lid (29) configured for reversibly covering or closing the tank body, and at least one electrical connector (top ends of heating elements 20) protrudes from the lid.27 See FIGS. 5 and 6 of Daugherty reproduced below.
However, as set forth in the Declaration, this proposed modification to Yoakim would at least require improper substantial reconstruction. The proposed modification to Yoakim according to Daugherty's alleged lid would require moving a portion of the docking that supplies power from the bottom to the top of the tank body, leading to improper substantial reconstruction of Yoakim's integral tank system.
Modifying the tank body 4 of Yoakim to be removable from the housing (shown schematically by the dotted outline) would not have required modifying the docking system (e.g. 61, 70) as these are separate systems at substantial distance to one another and connected only by wires as clearly shown in Fig. 1. Adding a lid to the tank body (4) and making the tank body removable from the housing (dotted line portion) would not influence the docking system at the bottom of the housing. Furthermore, Daugherty provides the necessary provisions for allowing connecting and disconnecting of various electrical and plumbing connections to make removal of the tank body possible (e.g. column 5, steps 1-14). The examiner submits that the rerouting of a couple of wires and connections, especially in light of 
(Pages 11-12) Additionally, the Examiner also alleges that, regarding the configuration of (iii), Yoakim discloses a tank receiving device (the housing) configured to receive the mobile liquid tank (tank body 4), wherein the tank receiving device comprises the control unit (91), a mobile power source (50), and at least one of the external electrical connectors (wires as cited above). 30 The Examiner then states that the tank of Yoakim is not received in a removable manner, but that Daugherty teaches such releasable attachment.
However, the Examiner's proposed modification to Yoakim according to Daugherty's alleged housing or a tank receiving device, to which the tank body is releasably attached, would also require a significant modification of Yoakim's docking for supplying the electric and/or the heat 8 inside the tank body 4, thus leading to improper substantial reconstruction of Yoakim's integral tank system.
Thus, as set forth in the Declaration, this proposed modification to Yoakim would at least require improper substantial reconstruction and would affect the principle of operation of Yoakim's integral tank.
This argument is similar to that above, in that Appellant alleges that a modification to how the tank body (4) integrates with the housing would somehow require a modification to the docking system (e.g. 61, 70). The examiner similarly maintains that this would not require any such “improper substantial reconstruction” on the Yoakim system. Modifying the tank body (4) to be removable from the housing, and adding a removable lid to the tank body, would not in any way inhibit the device of Yoakim from performing its intended functions or otherwise render it unsuitable for its intended purpose, as the examiner is not proposing removing any essential components or altering their essential functions.
(Pages 12-13) Appellant respectfully submits that a skilled artisan would not have chosen to combine the removable tank body of Daugherty with the beverage machine of Yoakim to arrive at the present claims as an obvious matter because Yoakim discloses specifically the advantages of the architecture as disclosed therein. In fact, Yoakim teaches away from such modification to its design - contrary to the allegation by the Examiner noted above. Such combination of the references would warrant substantial rearrangement of the elements of Yoakim, which distinctly contradicts the teachings therein.

(Page 13) Further, there is no reason in the record whatsoever that would have motivated the skilled artisan to somehow modify Yoakim to include a lid configured for reversibly covering or closing the tank body and at least one electrical connector protruding from the lid as allegedly disclosed in Daugherty. As the tank body 4 of Yoakim is positioned integrally within the beverage machine, there is no need for or motivation to include a lid as a separate component on the tank body 4. Further, as the heating elements 8 are located at the bottom of the tank body 4 and connected to power sources 50, 61 below the tank body 4, introducing an electrical connector on a lid of the tank body 4 is unnecessary and would contradict the stated desire for the specific architecture as described in Yoakim
Again, the examiner submits that the particular wiring configuration is not necessarily part of the "specific architecture" of Yoakim, and the alteration is in conjunction with the modifications taught by Daugherty. As previously cited, Daugherty clearly discloses the benefits of such a modification and therefore provides ample motivation. The examiner clearly cited this motivation in the Action on page 6, and thus this reason is on the record, contrary to Appellant's assertion.
(Pages 13-14) Still further, Yoakim teaches that the architecture described within the application is critical to the design of the beverage machine. Yoakim does not provide or allow for any variability or flexibility in the design of the architecture of the beverage machine. A skilled artisan would not have a reasonable expectation of success to adapt the beverage machine of Yoakim to include those modifications proposed by the Examiner. Yoakim therefore teaches away from incorporating the modifications necessary to include the lid and protruding connector element thereon as allegedly disclosed in Daugherty.
In this regard, "[a] prior art reference may be considered to teach away when a person of ordinary skill, upon reading the reference would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the Appellant."36 Further, a reference must be considered as a whole and those portions teaching against or away from the claimed invention must be considered.
Therefore, Appellant respectfully submits that the Examiner's allegation that the skilled artisan would have modified Yoakim with the disclosure of Daugherty to somehow arrive at the present claims is improper hindsight reconstruction of the invention that is insufficient for obviousness. As Yoakim teaches away from any such modification, the Examiner is utilizing impermissible hindsight to combine Yoakim with the disclosure of Daugherty.
The examiner agrees that the “special architecture” of Yoakim is critical to the design, but disagrees with Appellant regarding what is considered to be the “special architecture” as discussed above. Daugherty makes no express assertion of criticality with regard to the fixity of the tank body 4 within the machine. Furthermore, and as pointed out by the examiner in the previous Action (pages 20-21), Appellant's interpretation of Yoakim is far too rigid. The assertion that Yoakim "does not provide or allow any variability or flexibility in the design of the architecture of the beverage machine" as a whole is contradicted by paragraph 51 of Yoakim, which clearly, albeit broadly, allows for some modifications. Finally, and as already discussed, the fact that the motivation to modify Yoakim is expressly disclosed in Daugherty means the examiner is not relying on impermissible hindsight.
(Pages 15-16) Furthermore, Claim 24 recites that the first heating element and the second heating element extend into the tank body from an upper opening of the tank body, and Claim 25 recites that the first heating element and the second heating element extend into the tank body from the upper opening downwardly toward a bottom of the tank body. The Examiner alleges that Yoakim as modified by Daugherty discloses these limitations.”
However, the cited references alone or in combination fail to render obvious these presently claimed inventions. For example, Daugherty teaches maintaining a supply of hot water in the tank 12 equipped with a singular immersion electric resistance heater 20, with the water being maintained during intervals of non-use by means of a keep-warm blanket 21 wrapped around the outside of the tank 12.
Daugherty does not teach or suggest a first heating element and a second heating element extending into the tank body from an upper opening of the tank body, as required under Claims 24 and 25.
Further, the heating means 8 positioned along a bottom surface of the tank body 4 of Yoakim includes a first element 80 and a second element 81. The first element 80 is a high power element, intended to heat the water up to a reserve temperature. The second, less powerful element 81 is intended to compensate or slow down heat losses when the machine is in standalone service mode.
Neither Daugherty nor Yoakim teaches any suggestion or motivation to combine the references to achieve the invention of Claims 24 and 25. At most, the skilled artisan would modify Yoakim to include a first element extending into the tank body from an upper opening of the tank body in lieu of the first element 80 positioned at the bottom of the tank body and a keep-warm blanket in lieu of the second element 81 positioned at the bottom of the tank body.
Yoakim as a primary reference already establishes two water heaters 80 and 81. Daugherty, in teaching making the tank removable, generally teaches configuring the heating element to extend into the tank from an upper opening from the lid. Based on this, it would stand to reason to simply have both heaters extend from an upper opening analogously to the heater of Daugherty. While Yoakim shows the heating elements 80/81 at the bottom of the tank, there does not appear to be any criticality for such an arrangement, and Yoakim merely states that they are "submerged" in the tank (e.g. paragraph 46). It would not appear that their particular location within the tank would substantially influence their ability to heat the water therein, and one of ordinary skill would have had reasonable expectation of success as modified by Daugherty.
(Page 17) Furthermore, Claim 26 recites wherein the mobile liquid tank has the at least one configuration of (i) the mobile liquid tank comprises the lid configured for reversibly covering or closing the tank body, and at least one of separate electrical connectors protrude from the lid, and wherein the first heating element and the second heating element extend from the lid inside the tank body. The Examiner cites Daugherty for disclosure of this limitation.
However, the cited references alone or in combination fail to render obvious these presently claimed inventions. In this regard, upper ends of the immersion electric resistance heater 20 of Daugherty are threaded and protrude upwardly through the cover 29 and are secured in place by clamping nuts 41. 50 Power is provided to the heater 20 through the use of the electrical system, which includes neutral and hot wires directly connected to terminals 40 on each clamping nut 41 of the heater 20. 51
Daugherty fails to disclose or suggest a mobile liquid tank having the at least one configuration of (i) the mobile liquid tank comprises the lid configured for reversibly covering or closing the tank body, and at least one of separate electrical connectors protrude from the lid, as required under Claim 26.
It is unclear to the examiner how the Appellant's cited portions of Daugherty fail to meet the claimed limitations. Claim 26 essentially combines features from option (i) of claim 16 and claim 24, which were both addressed in the Action. As discussed above and explained in the Action, Daugherty teaches the mobile liquid tank comprises the lid configured for reversibly covering or closing the tank body (i.e. a removable lid 29 as previously discussed), and at least one of separate electrical connectors (top ends of heating elements, or wires connected thereto) protrude from the lid, and wherein the first heating element and the second heating element (of Yoakim, as modified by Daugherty) extend from the lid inside the tank body (analogously to heater 20 of Daugherty).
Appellant’s remaining arguments rely on those addressed above and are thus considered fully addressed.

Declaration under 37 CFR 1.132
The Appeal Brief makes reference throughout to the previously submitted Declaration under 37 CFR 1.132 filed on 4/26/2021 in conjunction with an after-final response under AFCP. In the Advisory Action (dated 5/3/2021), the examiner indicated that the Declaration was untimely filed (see pages 2-3). The subsequent RCE filed 6/17/2021 alludes to a copy of the Declaration filed concurrently therewith, but no such copy appears in the record. However, in view of any capacity of the RCE filed 6/17/2021 to effectively enter the Declaration, the Declaration is addressed below. It is noted that the arguments in the Declaration are substantially similar to those addressed above. Only portions of the Declaration that represent a substantive argument are addressed.
3. I reviewed the Office Action dated March 19, 2021 pending against the above identified patent application. In addition, I reviewed the references cited therein as well as the pending claims. I believe that the obviousness rejections are based on a mischaracterization of these references and the pending claims and furthermore are based on hindsight that is not representative of what the skilled artisan would have taken from the references. The basis for my opinion is set forth below.
As noted above, the motivation to combine the references, particularly Yoakim and Daugherty, is present in the prior art Daugherty itself, and therefore the examiner does not rely on impermissible hindsight.
7. Yoakim describes a water tank solution for mobile use, but the water tank in Yoakim is not removable. The technical connections in Yoakim are made through the lower wall of the water tank, thereby reducing the insulation effect of the water tank which would be needed for mobile use of the tank where available heating energy is limited. Thus, I note that the tank body 4 of Yoakim is disclosed as being integrated in a beverage machine that can be operated selectively either in state of connection to the mains or in a stand-alone state. Further, the tank body 4 of Yoakim is schematically disclosed in the middle of the beverage machine. See FIG. 1 of Yoakim. The tank body 4 of Yoakim comprises a heater 8 inside and at the bottom of the tank body 4. See Yoakim, paragraph [0044]; and FIG. 1. Moreover, the heater 8 of Yoakim is linked at the bottom, and the pump 3 enters the tank 4 from the top with insulating material all around. See Yoakim, paragraphs [0041], [0044] and [0049]; and FIG. 1.
The tank 4 of Yoakim does have insulation, but Yoakim makes no functional connection between the location of the connections through the lower wall and the insulative properties of the tank. Appellant’s arguments are highly speculative in this regard, and provide no objective supporting evidence. The remaining arguments are substantially similar to what has been addressed above. Again, Yoakim does not appear to teach away from making the tank 4 removable, and it is not necessarily the case that providing a lid or making the tank removable would substantially reduce its insulative properties.
8. Thus, I note that Yoakim discloses an integral tank fully contained (internal) in the machine. This internal structure is appropriate for the configuration of Yoakim as the docking for supplying the electric for preheating the water in the tank is at the bottom of the machine itself See Yoakim, paragraphs [0042]-[0046], Further, I note that the preheating is powered via the machine in Yoakim. I further note that the Patent Office's proposed modification of Yoakim would not be beneficial in the machine of Yoakim and is rather driven by hindsight of the pending claims.

9. It is my opinion that Yoakim does not provide any suggestion that the tank body 4 can be part of a system having at least one configuration selected from the group consisting of: (i) the mobile liquid tank comprises a lid configured for reversibly covering or closing the tank body, and at least one of the separate electrical connectors protrude from the lid; (ii) the mobile liquid tank further comprises a housing that is configured to releasably attach to the tank body, the housing of the mobile liquid tank comprises the control unit, the mobile power source, and at least one of the external electrical connectors; and (iii) the system further comprises a tank receiving device configured to receive the mobile liquid tank in a removable manner, wherein the tank receiving device comprises the control unit, the mobile power source, and at least one of the external electrical connectors.
Appellant provides no further support or argument regarding this point. It is the examiner’s assumption that Appellant is relying on previous or future arguments otherwise addressed herein.
10. Daugherty describes a removable water tank with an integrated heater for servicing. Daugherty does not solve the problem of mobile use, let alone the claimed solution using at least two different heaters and at least two different energy sources depending on the fixed use or the mobile use. I note that Daugherty allegedly discloses a beverage system having a tank body (12) and is part of a system wherein: (i) the mobile liquid tank (12) comprises a lid (29) configured for reversibly covering or closing the tank body (column 2, lines 45-48), and at least one electrical connector (top ends of heating elements 20) protrudes from the lid." See Daugherty, FIGS. 5-6 (reproduced below).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Yoakim as a primary reference already establishes a device which solves the problem of mobile use (paragraph 2) using at least two different heaters and at least two different energy sources depending on the fixed use or the mobile use (as cited in the Action). Notably, the claims do not necessarily require the mobile use of the tank body (4) itself. The motivation for the modification to make the tank body removable is to allow for cleaning and maintenance, for example, which is a separate issue from any mobile use of the mobile liquid tank as a whole. 
11. I opine that the Patent Office's proposed modification to Yoakim in view of Daugherty would at least require improper substantial reconstruction. For example, I note that the proposed modification to Yoakim according to Daugherty's alleged lid would require moving at least part of the docking for supplying the electric from the bottom of the tank body of Yoakim to the top of the tank body. Thus, such modification would lead to improper substantial reconstruction of Yoakim's integral tank system.
As noted above, modification to Yoakim to add a lid to the tank body 4 or the make the tanks body removable from the housing would not necessarily influence the docking system (61/70). The modification would at most require re-routing a couple of wires from the bottom to the top of the tank body, which would appear to be a relatively simple modification. It is unclear from Applicant's arguments how this would comprise a "substantial reconstruction". The examiner submits that the proposed modification would not change the basic principle of operation (i.e. the heating elements 80/81 of Yoakim would receive power regardless of the specific wiring route) and would require only minor rearrangement of some basic elements, said arrangement already being shown in Daugherty (i.e. wires passing through a removable lid). The structure and operation of Yoakim and Daugherty are not at odds with one another. See MPEP 2143 VI.
12. Moreover, I note that the proposed modification to Yoakim according to Daugherty's alleged housing (or a tank receiving device), to which the tank body is releasably attached (see the housing 8 of FIG. 1 in Daugherty), would require a significant modification of Yoakim's docking for supplying the electric and/or the heat 8 inside the tank body 4, thus leading to improper substantial reconstruction of Yoakim's integral tank system. As such, my opinion is that the proposed modification to Yoakim would at least require improper substantial reconstruction and would affect the principle of operation of Yoakim's integral tank.
Besides the unsupported and unreasonable assertion that the proposed combination would require modification to the docking station, Appellant has not described what "significant modification" would be required. The heating elements and overall structure of the tank body would remain substantially unchanged, except for perhaps an inconsequential rearrangement of some components without influencing functionality. As noted above, the wires could simply be re-routed and a lid added to the tank body as taught by Daugherty. The functionality of Yoakim would remain substantially unchanged, except for the new ability to remove the tank body 4 and its lid for maintenance and cleaning.
Appellant’s remaining arguments rely on those addressed above and are thus considered fully addressed.
In conclusion, while the examiner acknowledges Appellant’s credentials and opinions regarding the proposed combination, the Declaration includes little more than arguments similar to those presented several times prior by legal counsel and provides no additional objective evidence in support of the opinions therein. Said opinions are otherwise largely based on mischaracterization of the rejection and references cited therein, overly rigid interpretation of the references, and unsupported and/or speculative assertions, and are thus found unconvincing.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Matthew P Travers/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
Conferees:
/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726  

/BRIAN L CASLER/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                              





Requirement to pay appeal forwarding fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.